DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the communication filed 8-2-21.
Claims 6, 9, 12-14, 18, 19, 24, 26-36 are pending in the instant application.
Claims 24, 31-33 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 6, 9, 12-14, 18, 19, 26-30, 34-36 have been examined on their merits as set forth below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-2-21 has been entered.

Response to Arguments and Amendments
Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.


Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 9, 12-14, 18, 19, 26-30, 34-36 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the synthesis and uptake of 50 pM siRNA-Au NPs in vitro in low calcium medium, Cy5-labelled sense DNA-Au NP ointment (DNA-Au NPs in Aquaphor ointment) and its application to dorsal mouse skin, and siRNA-Au NPs directed against the target gene, GFP, and applied topically to mice at 15 nM using Aquaphor, does not reasonably enable methods of inhibiting gene expression in an organism and ameliorating any skin disorder including any cancer, genetic disorder, inflammation or bacterial infection, comprising administration of a composition comprising a nanoparticle functionalized with two or more polynucleotides which are not identical, which polynucleotides comprise 5 to 70 nucleotides in length, each is an antisense or siRNA, and shares at least 50% complementarity with a target polynucleotide, which target optionally comprises Ras, IKBa, hedgehog, BRaf, Akt, cyclin D, interleukin 23 for the reasons of record set forth in the Office action mailed 2-2-21, and for the reasons set forth below.
Applicant’s Arguments
Applicant argues the following:
Applicant submits that claim 6, as amended, and its dependent claims, are enabled for at least the following reasons.



Furthermore, the instant specification provides on paragraph [0054] that BRAF mutations are found in combination with PTEN loss/inactivation or in combination with activating AKT3 mutations in skin cancer, such as in melanoma, and paragraph [0131] provides that the nanoparticles can target an AKT gene product. The targeting of these genes have been used for melanoma treatment in post-filing art. Kuzu et al. (Cancer Biol Ther (2018) 19(1): 53-62; cited in the Information Disclosure Statement being submitted herewith) discloses that inhibition of AKT and BRAF have an additive effect on reducing survival of human melanoma cells (See e.g., p. 55, right column, last full paragraph; Supplementary Table 2). Furthermore, He et al. (Oncol Lett. (2018) 16(1): 632-42; cited in the Information Disclosure Statement being submitted herewith) discloses that targeting and decreasing expression of BRAFY©® expression with siRNA in melanoma cells could be a potent treatment for melanoma cells with high levels of BRAFY° mutation and suggests that further targeting the PI3K/AKT/mTOR signaling pathway, which induces cell apoptosis and decrease cell survival, may be improve treatment. Furthermore, paragraph [0132] of the instant application provides that other gene products that can be targeted are MEK1 and MEK2 and the targeting of these genes have been used for melanoma treatment in post-filing art. He at al. discloses that MEK1 or MEK2 inhibition with siRNA significantly reduces viability of a human melanoma cell line (A375) and treatment with siMEK1/2 exhibited decreased DNA replication. (See e.g., Figures 1A and 1C). Thus, MEK1 silencing, MEK2 and MEK1/2 combined silencing significantly decreased the viability of human melanoma cells (Figure 1A). Thus, the art demonstrates that these nanoparticles can clearly be used to ameliorate a skin disorder associated with cancer, as in the claimed invention.

Lastly, as the Examiner acknowledged on p. 5 of the Office Action, Example 8 of the instant application provides experiments with siRNA targeted against survivin mRNA in a human melanoma cell line (SK-MEL-28). Survivin mRNA levels decreased by 91% using siRNA nanoparticles, as detected by (RT-PCR. (Paragraph [0199]). Thus, targeting of survivin mRNA using the disclosed nanoparticles can also be used to target melanoma. Targeting of survivin expression may not only be helpful in melanoma, but also in the context 

As discussed in the Response to the Office Action filed on January 15, 2021, the specification describes each component of the oligonucleotide functionalized nanoparticle including the nanoparticle [0141]-[0145], the oligonucleotides [0083], [0146]-[0158], and oligonucleotide attachment to the nanoparticle [0178]-[0181]. Based on the instant disclosure, one of ordinary skill in the art would know how to make the oligonucleotide functionalized nanoparticle of the claimed invention. Example 11 provides safety, transdermal delivery, administration, accumulation, and toxicity of the oligonucleotide functionalized nanoparticles. Also disclosed are the timing of administration [0070], the pharmaceutical composition [0071]-[0074], and vehicles for delivery [0137]-[0139]. Based on the instant application, one of ordinary skill would have reasonable guidance on treating the claimed skin disorders of cancer, inflammation and bacterial infection, without undue experimentation.

Response to Applicant’s Arguments

The claims are drawn to methods of inhibiting gene expression in an organism and ameliorating any skin disorder including any cancer, genetic disorder, inflammation or bacterial infection, comprising administration of a composition comprising a nanoparticle functionalized with two or more polynucleotides which are not identical, which polynucleotides comprise 5 to 70 nucleotides in length, each is an antisense or siRNA, and shares at least 50% complementarity with a target polynucleotide, which target optionally comprises Ras, IKBa, hedgehog, BRaf, Akt, cyclin D, interleukin 23.
Contrary to Applicant’s assertions, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims for the reasons of record set forth in the Office action mailed 2-2-21, and for the reasons set forth below.
The Teachings in the Specification
As stated previously, the specification teaches the synthesis and uptake of 50 pM siRNA-Au NPs in vitro in low calcium medium, Cy5-labelled sense DNA-Au NP ointment (DNA-Au NPs in Aquaphor ointment) and its application to dorsal mouse skin, and siRNA-Au NPs directed against GFP applied topically to mice at 15 nM using Aquaphor.
The specification teaches the synthesis and uptake of 50 pM siRNA-Au NPs in vitro in low calcium medium, Cy5-labelled sense DNA-Au NP ointment (DNA-Au NPs in Aquaphor ointment) and its application to dorsal mouse skin, and siRNA-Au NPs directed against GFP applied topically to mice at 15 nM using Aquaphor.
Contrary to Applicant’s assertions, the specification does not teach a representative number of species of the broad genera claimed (e.g., encompassing oligonucleotide-functionalized nanoparticles targeting any gene associated with a skin disorder). Concise structural features that could distinguish compounds from others in each broad genus are missing from the disclosure. The specification fails to teach or adequately describe a representative number of species in each genus such that the common attributes or characteristics concisely identifying members of each proposed genus or characteristic of nanoparticles are exemplified and treatment effects are provided.  
The specification teaches the following:
Example 6 and Figure 5 show that application of both Cy5-labelled DNA-functionalized nanoparticles and Cy3-modified siRNA-Au nanoparticles were able to penetrate mouse skin after only a single application. Example 7 and Figure 6 of the instant specification describe experiments involving topically applied siRNA functionalized nanoparticles and that the composition here is a distinct species from the nanoparticle compositions utilized in Example 6, where 

Example 8 describes in vitro experiments involving the transformation of SK-MEL-28 cells using siRNA against survivin mRNA.

Example 11 describes the ability of the nanoparticles to penetrate human skin using Franz cells. Applicant argues that functional knockdown of target gene expression was shown in the instant disclosure in vitro and in vivo, using six different nanoparticle compositions, including those able to penetrate human melanoma cells via transdermal delivery. 

The specification teaches the synthesis of nanoparticle solutions comprising various siRNA molecules targeting different target molecules, and teaches the uptake of 50 pM siRNA-Au NPs in vitro in low calcium medium, Cy5-labelled sense DNA-Au NP ointment (DNA-Au NPs in Aquaphor ointment) and its application to dorsal mouse skin, and siRNA-Au NPs directed against GFP applied topically to mice at 15 nM using Aquaphor. 

[Emphases added].
Contrary to Applicant’s assertions, the examples provided in the instant specification, along with the prophetic formulations and prophetic experiments listed in the instant specification, together are not representative or correlative of the ability to ameliorate skin diseases in a subject comprising administration of the large genera of compositions encompassed by the claims. 
In light of the teachings in the art at the time of filing, and in light of the teachings in the specification, one skilled in the art would not accept on its face the examples provided in the instant disclosure, and summarized above, as being correlative or representative of the ability to provide specific and effective therapeutic effects for the multitude of diseases and conditions in any subject as instantly claimed.  
Since the specification fails to provide the requisite guidance for delivery and provision of therapeutic effects in a subject, and since determination of the factors required for accomplishing therapeutic efficacy in a subject is highly unpredictable, it 
For these reasons, the instant enablement rejection is properly maintained.

New Rejections
6, 9, 12-14, 18, 19, 26-30, 34-36
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 9, 12-14, 18, 19, 26-30, 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,098,958. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of inhibiting target gene expression comprising the administration to the skin of an organism a composition comprising an oligonucleotide-functionalized nanoparticle.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
9-21-2021
/JANE J ZARA/Primary Examiner, Art Unit 1635